by the defendant from a judgment of the Supreme Court, Queens County (Hollie, J.), rendered October 12, 2006, convicting him of robbery in the second degree, robbery in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, under all of the circumstances of this case, his attorney provided meaningful representation (see People v Baldi, 54 NY2d 137 [1981]).
The remaining contentions raised in the brief submitted by the defendant’s counsel are without merit. Additionally, except for the contention that he was denied his right to a speedy trial pursuant to CEL 30.20, the contentions raised in the defendant’s supplemental pro se brief are unpreserved for appellate review (see People v Goode, 87 NY2d 1045, 1047 [1996]; People v Robinson, 47 AD3d 847, 848 [2008]; cf People v Cusumano, 108 AD2d 752, 754 [1985]). In any event, all of the contentions are without merit. Fisher, J.P., Angiolillo, Eng and Lott, JJ., concur.